DETAILED ACTION
This action is responsive to the Application filed 6/07/2021.
Accordingly, claims 1-13 are submitted for prosecution on merits.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 To provide a measure of syntactic correctness and readability to the language of (independent) claim features deemed allowable by the prosecution, the application has been amended as follows.
In the CLAIMS:
Claim 1: (currently amended, lines 34-35)
(iii) directing the second portion of the incoming traffic requests to the [[
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A computer-implemented method for automated canary deployment, the method comprising: 	a) providing a first production hardware infrastructure running a first production code, the first production code associated with a first production release deployed from a continuous software deployment pipeline of a development environment, the first production hardware infrastructure comprising a first set of one or more virtual machines; receiving a code update of the first production code from one or more developer-users accessing the development environment; 
	b) launching a second production hardware infrastructure running a second production code that incorporates the code update, the second production code associated with a second production release deployed from the continuous software deployment pipeline of the development environment, the second production hardware infrastructure comprising a second set of one or more virtual machines; 
	c) directing a first portion of incoming user traffic requests to the first production hardware infrastructure and a second portion of the incoming user traffic requests to the second production hardware infrastructure, the incoming user traffic requests sent from respective sources external to the development environment; monitoring the performance of the second production code in serving the second portion of incoming user traffic requests; 
	d) upon determining the performance of the second production code does not fall below the threshold performance for a given period of time, redirecting the first portion of the incoming user traffic requests to the second production hardware infrastructure; and 
	(e) upon determining the performance of the second production code falls below the threshold performance for the given period of time,
	directing the second portion of the incoming user traffic requests to the to the second production hardware infrastructure running the control version of the second production code, 
	f) the directing to the control version of the second production code including:
	(i) identifying one or more pull requests that caused the second production code to fall below the threshold performance;
 	(ii) disabling the one or more identified pull requests;
	(iii) rolling back the second production code on the second production hardware infrastructure to a control version of the second production code, wherein the control version comprises the second production code up until the one or more identified pull requests.
(as recited in claim 1)
	Tseitlin et al, USPubN: 2014/0379901, discloses production line running of baseline instances and canary instances per effect of deploying (canary) push/roll out over traffic clusters coupled with balancer and Cloud Service Provider management for monitoring respective performance of deployed instances in terms of captured time metrics and latency/time type response to client requests for application logic associated to traffic nodes and NW clusters to either progressively integrate/route version updates into a given cluster using rolling, pushing scenario or roll a tested cluster back to an old cluster, the roll-back based on negative performance associated with instances of user traffic observed via comparative performance data established from experimenting canary second code in relevance to first baseline code data.
The push and roll out scenario of deploying selective canary instances per Tseitlin, and re- routing or rolling tested updates of provider software application into a cluster identified as incurring delay or time-based performance cannot fulfill a development HW infrastructure that monitors performance of a production code update and performs roll-back of the monitored code to a control code production using a portion of traffic requests with disabled pull requests as in f)(i),(ii), (iii) to implement the production code roll-back.
Roth et al, USPN: 9,306,814, discloses components to supply operational state information related to production instances where production services may serve as canary instances to perform any task; where delay in data availability can impact performance; such that low latency, high throughput from the interconnected instances represent desired performance level and computing efficiency in situations where proper and timely collection of state information on the compute instances enable a management layer to configure reduction of delay to remedy to negative extent or likelihood of failures, including redeploying or migrating clustered entities (or virtual machines ) out of identified failure areas. Migrating clustered entities or VMs — as in Roth - out of low performance affected areas cannot be same as a development HW infrastructure that monitors performance of a production code update and performs roll-back of the monitored production to a control code production using a portion of traffic requests with disabled pull requests as in f)(i),(ii), (iii) to implement the production code roll-back.
Bragstad, USPubN: 2015/0256483, discloses performance threshold used in conjunction with analyzing throughput of flow graph operators associated with the graph representation of the VMs as observed from a management console, where underperforming VMs (not satisfying the low threshold for performance) are deselected from the deployment or regrouped, or splitted if they are overperforming or surpass the preestablished upper limits of performance. The deselection of VMs using analysis of flow graph in reference to throughput threshold as in Bragstad cannot be same as a development HW infrastructure that monitors performance of a production code update and performs roll-back of the monitored production to a control code production using a portion of traffic requests with disabled pull requests as in f)(i),(ii), (iii) to implement the production code roll-back.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 25, 2022